Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/25/21.  Claims 79,84-89,94,96,100,101,103,106,112-114 are amended.  Claims 83,93,105 are cancelled.  Claims 79-82,84-92,94-104,106-118 are pending.
The previous 112 second paragraph and 103 rejections are withdrawn due to the amendment.  The Teranishi reference is withdrawn from the rejection because the claims directed to w/o emulsion are cancelled.  
Claim Rejections - 35 USC § 112
Claims 79-82,84-92,94-104,106-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment, applicant amends claim 79 to include the limitation “ the lipids comprise 30-60% unsaturated fat and 30-60% saturated fat”.  The ranges are not disclosed in any of the paragraphs pointed out by applicant.  Paragraph 0161 discloses different amounts of lipids and oils.  It also discloses “the emulsion comprise between about 70-90% unsaturated lipid and between about 10-30% of saturated lipid”.  There is no disclosure of 30-60% for both.  The range of about 24-40% aqueous solution is not fully supported.  Table 7 discloses amounts from 23.83,25.05 etc.. but there is no disclosure of the range of about 24 to about 40%.  The term “ about” cannot be added unless it is disclosed.  Also, the range includes values such as 30,31,35,36  etc.. which are not disclosed. 
Claims 79 and 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 79:  Line 16, the limitation of “the cohesive mass comprises a fibrous texture, an aroma and taste of cooked patties” is vague and indefinite because it is not clear what the cohesive mass the claim is referring to.  There is no antecedent basis for “ the cohesive mass”. The limitation of “ taste of cooked patties”  is vague and indefinite because the claim has not set forth any patty; thus, it is not clear what taste of cooked patties constitutes.
In claim 118, the limitation of “ the one cohesive mass” has the same problem as claim 79.
Claim Rejections - 35 USC § 103
Claims 79-82, 84-92,94-104,106-118  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic ( 2015/0305390 ) in view of Daniels ( 2004/0151823) and McMindes ( 2014/0170283).
For claim 79, Vrljic discloses meat substitute product.  The product comprises muscle replica, plant-based adipose and connective tissue.  Coacervates that include one or more proteins can be used to help bind the ingredients to each other.  Vrljic discloses the meat substitute composition comprises between 5-80% water.  The meat substitute is designed so that when cooked, the percentages of componenents are similar to cooked meat.  Vrljic discloses the odorant released during cooking of meat are generated by reactions that  can involve reactants fats, protein amino acids, peptides , organic acid, sugars, carbohydrates. Etc…  Meat shelf-life extenders such as rosemary extract, catechins and other anti-oxidant can be added.  Vrljic discloses the adipose replica is an o/w emulsion and including plant oils that are modified to resemble fats.  The plants oil can be modified with flavoring and other agents such as heme protein, amino acids, organic acids, lipid, alcohols, aldehydes, ketones, lactones, sugars or other flavor precursor to recapitulate the taste and smell or meat during and after cooking.  Vrljic 
For claim 81, The muscle replica and connective tissue comprises isolated and purified plant protein such as pea globuline, pea albumin, lentil protein,zein, chickpea protein, lupine protein, legume protein, mixture thereof etc..  
For claims 84-85, The adipose replica comprises isolated plant protein, one or more oil and lecithin.  The oil is selected from the group consisting of  corn oil, olive oil, sunflower oil, flaxsee oil, palm oil, shea butter, cocoa butter, etc..  and combination thereof.  The adipose replica has a fat release temperature from 23 degrees C to 301 degrees C.  The one or more isolated and purified proteins can comprise an abundant protein that comprises  up to 80% of the total protein and can be from sources as set forth in paragraphs 0115-0119.  In some embodiments, proteins can be subjected to freeze alignment to texturize the proteins without extrusion.  The freeze-aligned protein can be subjected to 
For claims 107,109, 110,the fat replica can be a gelled emulsion comprising fat droplets wherein the fat droplets accounts for 70-99% of the volume of the emulsion.  The fat droplets are stabilized by addition of surfactants.  The plant oils can be modified with flavoring or other agents such as heme proteins, amino acid, organic acids, lipids, alcohols, aldehydes, ketones, lactones, furans, sugars, or other flavor precursor to recapitulate the taste and smell of meat during and after cooking.  Additional polysaccharides can be added including flax seed polysaccharides and xanthan gum.  When an adipose replica is cooked, fat leaks from the structured replica as it is cooked.  Emulsification forms a homogenous mixture of the fat held in a matrix of proteins and lecithin.  Gelation results in a firmer and more stable emulsion.  The gel can be a hydrogel, an organogel or a xerogel.  The gel can be thickened to a desired consistency using an agent based on polysaccharides or protein such as those listed in paragraph 0213.  
For claim 82 In some embodiment, the meat substitute product comprises 40-90% muscle replica, 1-60% adipose tissue replica and 1-30% connective tissue replica.  The consumable contains components to replicate the component of meat.  Skeletal muscle typically consists of about 75% water, 19% protein, 2.5% fat,1.2% carbohydrates and 2.3% other soluble non-protein substances. The replica 
The adipose replica is equivalent to the claimed one or more agent release system; the muscle replica and the connective tissue replica is equivalent to the claimed one or more meat structured protein product.
Vrljic does not specifically disclose the emulsion comprising one or more agents to be released, the aqueous solution, the percent of unsaturated fat and saturated fat as in claim 79,  the specific composition as in claim 80, the amount  as in claims 86-90, the emulsifier as in claims 91-92, the features as in claims 94-104,106, the amount as in claim 108, the ingredients as in claims 111-117 and the sausage patty  as in claim 118.
	Daniels discloses an edible o/w emulsion which consists of a triglyeride fat blend.  The emulsion comprises 40-65% polyunsaturated fatty acid, 20-50% monounsaturated fatty acid and 10-30% of saturated fatty acid.  The fat blend has low Keys number which is a measure for the effect of fat intake on blood cholesterol level and this is an indicator how fat consumption affects cardiovascular health.  ( see paragraphs 0007-0011)
	McMindes discloses a restructure meat product comprising structured protein products. McMindes discloses the structured protein product is generally colored with a coloring composition so as to resemble raw meat.  Suitable colorants may be combined with the protein-containing material in a variety of forms such as liquid, solid, semi-solid etc..  The coloring composition my further comprises an 
The agent to be released is an intended use of the product which does not determine the patentability of the product.  In any event, Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or other agents to recapitulate the taste and smell of meat during and after cooking.  Thus, it would have been obvious to one skilled in the art to add flavoring, aroma, tasting , protein,water etc.. or any components that are known to be associated with meat product to be released to optimize the meat replica product to be as closed to actual meat as possible. It would also have been an obvious matter of choice to select any type of agent depending on the flavoring, coloring, taste etc.. desired.  The selection of agent would have been within the skill of one in the art through routine experimentation.  Vrljic discusses the possible flavorings, odorants, aroma associated with meat product.  Optimization so that the most closely resemble to real product is possible would have been within the skill of one in the art through routine experimentation.  Vrljic discloses adding water in amount of 5-80%; the percent of aqueous solution falls within this range.  It would have been obvious to add a coloring agent into the water to form a solution before adding the water to make the substitute meat product as taught in McMindes when desiring to color the product to resemble actual meat product.  It would also have been obvious to add a pH adjusting agent as taught in McMindes.  It would have been obvious to follow the guideline of McMindes for the amount and to adjust according to the coloring intensity desired.  It would have been obvious to vary the protein composition in amount of protein, carbohydrate, fiber, lipid and water depending on the product made and the nutrition wanted.  Vrljic discloses such components are added to make the consumable food product.  It would have been obvious to one skilled in the art to determine the amount of binding agent such as a cohesive structure .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 79-82,84-92,94-104,106-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39,41-47,79,92-114 and 116-119 of copending Application No. 15/298199 in view of Daniels  ( 2004/0151823) and McMindes ( 2014/0170283.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed at meat-like product comprising structured protein, agent release system and binding agent.  The difference resides in the proportions of the components.  The co-pending application does not recite an aqueous solution and the percent of unsaturated fat and saturated fat and specify an oil-in-water emulsion as in the instant application 
Daniels discloses an edible o/w emulsion which consists of a triglyeride fat blend.  The emulsion comprises 40-65% polyunsaturated fatty acid, 20-50% monounsaturated fatty acid and 10-30% of saturated fatty acid.  The fat blend has low Keys number which is a measure for the effect of fat intake on blood cholesterol level and this is an indicator how fat consumption affects cardiovascular health.  ( see paragraphs 0007-0011)
	McMindes discloses a restructure meat product comprising structured protein products. McMindes discloses the structured protein product is generally colored with a coloring composition so as to resemble raw meat.  Suitable colorants may be combined with the protein-containing material in a variety of forms such as liquid, solid, semi-solid etc..  The coloring composition my further comprises an acidity regulator to maintain the pH in the optimal range for colorant.  The final concentration of the acidulant may range from about .001-5%.  The coloring composition is combined with an aqueous solution and added to water for mixing with and coloring a structure protein product.  ( see paragraphs 0089-0099)	
.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
In the response, applicant argues at length that the o/w and w/o are not equivalent and the substation would not have been obvious.  The argument is not commensurate in scope with the claims.  Applicant amends the claim to recite only oil-in-water emulsion which is the same type of emulsion disclosed in Vrljic.  The Teranishi reference is no longer used in the rejection.  Applicant argues the melting point temperature range in the claimed invention and the melting point of the emulsion of Vrljic are substantially different.    Applicant points to the specific example of canola oil in paragraph 0488.  The paragraph pointed out by applicant is only an example of the reference; it is not the totality of the reference.  The example also discloses a combination of canola and rice bran oils, not just canola oil.  Applicant argues the release agents is not merely an intended use.  This argument is not persuasive.  Even if the release agents is not an intended used, the inclusion of release agents does not define over Vrljic. Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793